Carpenter, J.
Our statute provides that “every person who shall commit arson, and every owner or tenant of any building who shall wilfully burn it, or anything therein, with intent to defraud another,” &c., “shall be imprisoned in the state prison not less than seven, nor more than ten years.” The prisoner was charged with a violation of this statute by burning his own dwelling house, “with intent thereby to defraud the Republic Eire Insurance Company, a corporation *279duly organized and existing under tlie laws of the state of New York for the purpose of carrying on a general insurance business throughout the United States, and especially in the state of Connecticut.” The cause was tried before the Chief Justice without a jury. On the trial the state offered in evidence a policy of insurance on the building issued by said company, and procured by the prisoner, who paid the premium thereon. The state further proved by one Frederick A. Chase that the firm of which he was a member caused the policy to be issued, and that the company had done business and issued many policies in this state since 1872. He also testified that at the time the policy was issued the firm of which he was a member held a certificate from the insurance commissioner of this state, authorizing them as agents of said company to transact fire insurance business in this state for the current year. The certificate was also offered in evidence, which states that the insurance company had “complied with all the laws of this state so far as the same are applicable to fire and marine insurance companies incorporated by or organized under the laws of other states of the United States.” Compliance with the laws of this state was not otherwise proved, and there was no direct evidence of the actual existence of the insurance company. The defendant claimed that the state was bound to prove the actual legal existence of the company in New York by direct evidence, and that it had complied with all the requirements of our laws relating to foreign insurance companies. The court overruled this claim, and held that the evidence was proper evidence on the subject, and might be sufficient, in the absence of other conflicting evidence, to establish the fact that the company was duly incorporated and legally authorized to do business in this state. The prisoner excepted and now asks for a new trial.
His counsel now claims that the existence of the corporation could only be proved by an exemplified or sworn copy of the act of incorporation; and that a compliance by the company with the laws of this state could only be proved by producing the copy of the charter deposited with the insurance commissioner, together with the sworn statement of its officers prescribed by the statute.
*280If it be conceded that it was necessary for the state to prove that the company complied with the statute of this state, we think that the certificate of the commissioner was competent evidence, and sufficient primé facie to establish the fact.
The statute expressly requires such a certificate and that it should state expressly the fact sought to be proved. It will not be presumed that the commissioner would certify to that fact unless it existed; on the contrary the presumption is that the certificate is true. It will be remembered that the contents of the charter and the sworn statement are not in this case the subjects of proof, but simply whether such document has been deposited as required by law. . Any witness who knows that fact may testify to it, and his testimony is primary proof, and of as high order as the production of the documents themselves. This certificate is evidence of the authority of the agents to issue the policy, and presupposes that every step essential to its validity has been taken.
But we do not understand that such proof is essential. The offense is complete if he burns his building “with the intent to defraud another.” That intent may exist irrespective of a compliance with this statute by the company issuing this policy. If he believes that the policy was legally issued, that it was valid, and would be paid, and burned the building with the expectation and belief that the money would be paid, and for the purpose of obtaining it, it is enough. The actual payment of the money, and the legality and validity of the policy, are not essential elements of the crime.
Moreover the policy may be valid and collectible without complying with the statute. The company issuing it would violate our laws, but it is difficult to see how such violation could be a defense to an action on the policy. They would not be permitted to take advantage of their own wrong.
Another branch of this objection relates to the existence of the Republic Eire Insurance Company.
It will be observed that the objection is not that the evidence is' inadmissible. It will hardly be contended that it does not tend to prove the existence of the corporation for *281some purpose. It will be further observed that this is not a proceeding to test the existence of the corporation and its right to exist; nor is it an action by the corporation in which its legal existence is denied. In such cases strict proof is required. In this case, while it is necessary to prove that such a corporation exists, a de facto existence is sufficient. It is not necessary to prove an existence de jure. Neither is it necessary to introduce all the evidence that can be obtained. If the evidence is sufficient to satisfy the trier, that is all that is required.
A careful analysis of the objection and the facts of the case will tend still further to show that this objection is not tenable. It is not essential to prove the contents of the charter of the corporation. If it be shown to the satisfaction of the court that there was a charter, that under it a company was organized, and that, as such, it was actually doing business, nothing more is required. Now proof of the charter alone is nqt enough. That does not prove an organization and the transaction of business. Further proof of those facts is still required. Proof of an organization, while it does not prove the transaction of business, does tend to prove a charter or authority to organize. But when it is shown that an organization is actually doing business as a corporation, and has done so for a series of years unmolested and unquestioned, it is evidence that such an organization has a rightful existence. Now in this case, in addition to this evidence we have the fact that the prisoner himself transacted business with this organization as a corporation. That of itself is primd facie proof of the corporate existence in this case. United States v. Amedy, 11 Wheat., 392. We have also the further fact that the insurance commissioner has issued to certain persons claiming to be the agents of this corporation a certificate certifying that said corporation has “complied with all the laws of this statd so far as the same are applicable to fire and marine insurance companies incorporated by or organized under the laws of other states of the United States,” and thereupon said agents are authorized to transact fire insurance business in this state for the current year. By a *282reference to the statute it will be seen that foreign insurance companies are required to deposit with the insurance commissioner a copy of the charter, and a sworn statement of its officers, before he can lawfully issue such a certificate. Such certificate therefore is sufficient proof primd facie of an incidental fact of this nature; and taken in connection with the other proof alluded to, in the absence of any conflicting evidence, abundantly justified the court below in finding the fact proved without requiring a copy of the charter. .
Besides, the statute does not require that another should be actually defrauded, nor does it require, when the person intended to be defrauded is a corporation, that the corporation should be in every respect legal. The offense is complete if there be an intent to defraud an actual corporation. Hence proof of a de facto corporation is sufficient. The familiar law applicable to forgeries and counterfeiting and to crimes committed upon officers, has some analogy to the case at bar. Strict proof that the officer was duly commissioned or that the bank or other corporation was a corporation de jure is not required.
The case of the United States v. Amedy, supra, is directly in point. In that case an act of Congress provided “that if any person shall, on the high seas, wilfully and corruptly cast away, &c., any ship or vessel, of which ho is owner, &c., with intent or design to prejudice any person or persons that hath underwritten, or shall underwrite, any policy or policies of insurance thereon, &c., the person or persons offending therein, &c., shall suffer death.” The charter of the company was duly proved by an exemplified copy. It was objected that it was not shown that the company was duly organized by the subscription to the stock and the payment of such subscription as required by the charter. The court held that that was not necessary. It was further objected that the policy ought to have been proved to be executed by the authority of the company in such manner as to be binding on them. The court held that the actual execution of the policy by the known officers of the company de facto was sufficient. The court below instructed the jury, “ that it was not material *283whether the company was incorporated or not; and it was not m&terial whether the policy was valid in law or-not; that the prisoner’s guilt did not depend upon the legal obligation of the policy, but upon the question whether he had wilfully and corruptly cast away the vessel, as charged in the indictment, with intent to injure the actual underwriters.” That charge was sustained by the court. Story, J., says: “ The law punishes the act when done with an intent to prejudice; it does not require that there should be an actual prejudice. The prejudice intended is to be to a person who has underwritten, or who shall under-write, a policy thereon, which, for aught the prisoner knows, is valid; and does not prescribe that the policy should be valid, so that a recovery could be had thereon. It points to the intended prejudice of an under-writer de facto.”
There was no variance. The allegation that the company insured said building to the prisoner against loss by fire was fully sustained by the proof. The fact that the policy on its face was made-payable to the mortgagee was not inconsistent with the allegation.
The question relating to the intent was a question of fact. In behalf of the prisoner it is claimed that the intent cannot be inferred from the mere act of burning. This is doubtless so; but in this case there was other evidence, and from all the evidence in the case the court found the criminal intent, and that finding is conclusive.
A new trial is not advised.
In this opinion the other judges concurred; except Park, C. J., who having tried the case in the court below, did not sit.